DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. (US PGPub: 2018/0374864 A1), hereinafter Fukuzumi, in view of Lu et al. (US PGPub: 2019/0057974 A1), hereinafter Lu.
Regarding claim 1, Fukuzumi teaches a method for forming a three-dimensional (3D) memory device, in Paragraphs [0028-0175] and FIGs. 1, 6, 15-19, comprising: forming a first semiconductor structure comprising a peripheral circuit (401), a data processing circuit (Solid state drive controller 402), and a first bonding layer (second insulating film 94) comprising a plurality of first bonding contacts (plurality of second bonding metals 93); forming a second semiconductor structure (array chip 100) 
Fukuzumi does not explicitly teach 3D NAND memory strings.
It is rather known in the industry to use 3D NAND memory strings  in the same field of endeavor as taught by Lu in Paragraph [0064]-[0071], [0086]  and also taught by by Fukuzumi (NAND backend interface, Paragraph [0174])
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Fukuzumi’s stacked device to modify with teachings as described by Lu or Fukuzumi
Regarding claim 2, Fukuzumi teaches the 3 method of claim 1, wherein forming the first semiconductor structure comprises: forming the peripheral circuit (401) and the data processing circuit (Solid state drive controller 402) on a first substrate (5); forming a first interconnect layer (76) above the peripheral circuit and the data processing circuit; and forming the first bonding layer (bonding layer which connect 401 and 402) above the first interconnect layer (FIGs. 1, 6, 15-19, Paragraph [0095]).
Regarding claim 3, Fukuzumi teaches the method of claim 2, wherein forming the data processing circuit comprises forming a field-programmable gate array (FPGA) on the first substrate (FIGs. 1, 6, 15-19. A ware leveling and logical-to-physical translation and NAND back-end interface. The operating method comprises; transferring control instructions of error correcting to the solid state drive controller 402: processing, by the solid state drive controller 402, data retrieved in the array of 3D NAND memory strings based on the control instructions; and returning a data processing result). 
Regarding claim 4, Fukuzumi teaches the method of claim 2, wherein forming the data processing circuit comprises forming a microcontroller on the first substrate (FIGs. 1, 6, 15-19. Paragraph [0143]-[0152]). 
Regarding claim 5, Fukuzumi teaches the method of claim 1, wherein forming the second semiconductor structure comprises: forming a memory stack above a second substrate (memory stack above second substrate 10); forming the array of 3D NAND memory strings extending vertically through the memory stack (all memory stacks are vertically stacked); forming a second interconnect layer above the array of 3D NAND memory strings (multiple interconnect layers connect the memory strings); 
Regarding claim 6, Fukuzumi teaches the method of claim 1, wherein the second semiconductor structure is above the first semiconductor structure after the bonding (FIGs. 1, 6, 15-19 and their description W1 is above W2 after bonding). 
Regarding claim 7, Fukuzumi teaches the method of claim 6, further comprising: thinning the second substrate (10) to form a semiconductor layer after the bonding; and forming a pad-out interconnect layer above the semiconductor layer (a ware leveling and logical-to-physical translation and NAND back-end interface. The operating method comprises; transferring control instructions of error correcting to the solid state drive controller 402: processing, by the solid state drive controller 402, data retrieved in the array of 3D NAND memory strings based on the control instructions; and returning a data processing result, FIGs. 1, 6, 15-19. A ware leveling and logical-to-physical translation and NAND back-end interface. The operating method comprises; transferring control instructions of error correcting to the solid state drive controller 402: processing, by the solid state drive controller 402, data retrieved in the array of 3D NAND memory strings based on the control instructions; and returning a data processing result).
Regarding claim 8, Fukuzumi teaches the method of claim 1, wherein the first semiconductor structure is above the second semiconductor structure after the bonding (FIGs. 1, 6, 15-19 and their description. W1 is above W2). 
Regarding claim 9, Fukuzumi teaches the method of claim 8, further comprising: thinning the first substrate to form a semiconductor layer after the bonding; and forming 
Regarding claim 10, Fukuzumi teaches the method of claim 1, wherein the bonding comprises hybrid bonding (FIGs. 1, 6, 15-19 and their description. See also Lu et at in Paragraph [0058])). 
Regarding claim 11, Fukuzumi teaches a method for operating a three-dimensional (3D) memory device comprising an input/output circuit (401, 401 has multiple I/O circuits  like Row/column decoder, control circuit etc), a data processing circuit (402), and an array of memory strings in a same chip (Paragraph [0174]), the method comprising: transferring control instructions through the input/output circuit to the data processing circuit; processing, by the data processing circuit, data stored in the array of 3D NAND memory strings based on the control instructions; and returning, through the input/output circuit, a data processing result. (FIGs. 1, 6, 15-19 and their description). 
Fukuzumi does not explicitly teach 3D NAND memory strings.
It is rather known in the industry to use 3D NAND memory strings  in the same field of endeavor as taught by Lu in Paragraph [0064]-[0071], [0086]  and also taught by by Fukuzumi (NAND backend interface, Paragraph [0174])
Fukuzumi’s stacked device to modify with teachings as described by Lu or Fukuzumi such that such design can be suitable for zigzag word line decoder (X-DEC) routing. The TAC structures allow contacts between the memory and various peripheral circuits and/or peripheral devices (e.g., page buffers, latches, decoders, etc.) to be fabricated in a limited number of steps (e.g., in a single step or in two steps), thereby reducing the process complexity and manufacturing cost. The disclosed TACs are formed through a stack of alternating dielectric layers, which can be more easily etched to form through holes therein compared with a stack of alternating conductor and dielectric layers. Also the design provides a structure with driving power, receive control signal, transmit response signal, etc.
Regarding claim 12, Fukuzumi teaches the method of claim 11, further comprising transferring the data between the array of 3D NAND memory strings and the data processing circuit through a plurality of bonding contacts (FIGs. 1, 6, 15-19 and their description. FIG. 3 where MS is attached to different data processing circuits like WL, SGS, SGD via plurality of contacts). 
Regarding claim 13, Fukuzumi
Regarding claim 14, Fukuzumi teaches the method of claim 13, wherein processing the data by the data processing circuit comprises processing data stored in multiple pages simultaneously (FIGs. 1, 6, 15-19 and their description. In the register or control circuit data will be stored in plurality of the pages at the same time. This is a process that can be manipulated either way. Commands are written in different register pages separately). 
Regarding claim 15, Fukuzumi teaches the method of claim 13, wherein processing the data by the data processing circuit comprises processing data stored in multiple pages sequentially (In the register or control circuit  data will be stored in plurality of the pages sequentially). 
Regarding claim 16, Fukuzumi teaches the method of claim 11, wherein processing the data by the data processing circuit comprises at least one of information searching, data encryption, or data preprocessing (FIG. 19 and their description. Paragraph [0173]).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828